DETAILED ACTION 
The amendment submitted on June 13, 2022 has been entered.  Claims 104, 124, and 180-183 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if a terminal disclaimer, discussed below, were to be submitted.  
Withdrawn Rejections 
The rejection of claims 104, 124, and 180-183 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gallagher (US 2015/0313876 A1) is withdrawn because “bipolar disorder” has been deleted from claim 104.  
The rejection of claims 104, 124, and 180-183 for double patenting over US Patent No. 10,154,988 B2 is withdrawn for the same reason.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 104, 124, and 180-183 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,159,648 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘648 patent (cited in the prior action) claims a method of treating cognitive impairment associated with mental retardation, Parkinson's disease, autism, compulsive behavior, or substance addiction (claim 15) by administering 220 mg or 190 mg of leviracetam (claims 1 and 6).  The claims remain rejected over this reference notwithstanding the amendment, which deleted “bipolar disorder” from claim 104. 
Claims 104, 124, and 180-183 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,925,834 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘834 patent (cited in the prior action) claims a method of treating cognitive impairment associated with mental retardation, Parkinson's disease, autism, compulsive behavior, or substance addiction (claim 10) by administering a dosage form of leviracetam that “provides a steady state plasma concentra-tion of levetiracetam in a subject of between 1.9 μg/ml and 4.4 μg/ml” (claims 1 and 4).  Figs. 7-8 of the ‘834 patent, and the discussion therein, indicate that tablets of 190 mg or 220 mg of leviracetam result in this steady state plasma concentration, so the examiner concludes that there exists overlap between the dosage amounts claimed in the ‘834 patent and the dosage amounts of the instant claims.  
Although applicant acknowledges these rejections, applicant requests that they be held in abeyance (see applicant’s Remarks, submitted June 13, 2022, at p. 5).  The application appears otherwise to be allowable, so the examiner suggests a terminal disclaimer over these two patents.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628